DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, line 4, network should be corrected to – network; –.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al. (US 2008/0095102 A1), hereinafter referred to as D1.
Regarding claims 1 and 17, D1 discloses a self-improving channel-access protocol for ad-hoc networks, which comprises:
receiving, from a local scheduler in a first radio access network, access network information at a global scheduler (Referring to Figures 5A, 5B and 7, device L (global scheduler) receives RTRs for the same sub-channel from devices (local scheduler).  See paragraph 0055.);
accessing information regarding a second radio access network (Referring to Figures 5A, 5B and 7, device L (global scheduler) receives RTRs for the same sub-channel from devices (local scheduler and second radio network access network).  See paragraph 0055.);
allocating, at the global scheduler, resources for secondary allocation by the local scheduler (Referring to Figures 5A, 5B, 6 and 7, device L may resolve the conflict by determining one or more device rankings for the sub-channels in question (resources for secondary allocation by the local scheduler) and providing feedback to the devices that are in conflict.  See paragraph 0055.);
applying a hash function to map the allocated resources for secondary allocation to a set of hash values (Referring to Figures 5A, 5B, 6 and 7, by applying a hash function one or more times to a list of devices in the one-hop neighborhood 710, a ranking 712 for a sub-channel may be determined.  See paragraph 0056.); and
sending, from the global scheduler, the set of hash values to the local scheduler (Referring to Figures 5A, 5B, 6 and 7, the device L may resolve the conflict by determining one or more device rankings for the sub-channel(s) in question and providing feedback to the devices that are in conflict, equivalent to the set of hash values.  See paragraphs 0055-0060.)

Regarding claim 3, D1 discloses wherein the local scheduler is located at an ad-hoc multi-radio access technology (multi-RAT) base station, and wherein the global scheduler is located at a radio access network (RAN) gateway node positioned between the ad-hoc multi-RAT base station and an operator core network, and wherein the first radio access network is a cell (Referring to Figures 3 and 6, utilizing ad-hoc technology communication between nodes (equivalent to a base station and global scheduler in a gateway node).)

Regarding claim 4, D1 discloses wherein the hash function is one of modulus, cyclic redundancy check, MD5, SHA1, or SHA-256 (Referring to Figures 3, 6 and 7, hash function (equivalent to modulus). See paragraphs 0048-0050.)

Regarding claim 5, D1 discloses wherein the set of hash values further comprises scheduling hints, access lists, exclusion lists, or handover predictions for the local scheduler (Referring to Figures 5A, 5B, 6 and 7, by applying a hash function one or more times to a list of devices in the one-hop neighborhood 710, a ranking 712 for a sub-channel may be determined (access/exclusion list).  See paragraph 0056.)

Regarding claim 6, D1 discloses accessing information regarding a plurality of radio access networks coupled to one or more core networks (Referring to Figure 3, wireless communication network, comprising a core network.  See paragraph 0031.)

Regarding claim 7, D1 discloses wherein the access network information further comprises channel usage information, signal strength information, interference information, or neighbor status information (Referring to Figures 5A, 5B, 6 and 7, by applying a hash function one or more times to a list of devices in the one-hop neighborhood 710 (equivalent to a neighbor status information), a ranking 712 for a sub-channel may be determined.  See paragraph 0056.)

Regarding claim 8, D1 discloses wherein the access network information further comprises user equipment (UE) measurement reports for a UE attached to the first radio access network (Referring to Figures 5A, 5B and 7, device L receives RTRs (measurement reports) for the same sub-channel from devices.  See paragraph 0055.)

Regarding claim 9, D1 discloses wherein the access network information further comprises automatic neighbor relation lists from base stations in the first radio access network (Referring to Figures 5A, 5B and 7, device L (global scheduler) receives RTRs for the same sub-channel from devices (local schedulers), equivalent to automatic neighbor relation lists.  See paragraph 0055.)

Regarding claim 10, D1 discloses resolving contention between the local scheduler and a second local scheduler regarding resources to be secondarily allocated at either the local scheduler or the second local scheduler (Referring to Figures 5A, 5B and 7, device L (global scheduler) receives RTRs for the same sub-channel from devices (local scheduler), equivalent to resources to be secondarily allocated at the local scheduler or the second local scheduler.  See paragraph 0055.)

Regarding claim 11, D1 discloses sending, from the global scheduler, a single hash value to multiple base stations to permit a user equipment (UE) to be handed over without changing a channel or frequency (Referring to Figures 5A, 5B, 6 and 7, device L may resolve the conflict by determining one or more device rankings for the sub-channels in question (resources for secondary allocation by the local scheduler) and providing feedback to the devices that are in conflict (without changing a channel or frequency, which would permit a UE to be handed over without changing over, note the claim does not actual require actual handover but mere that it would permit such an instance).  See paragraph 0055.)

Regarding claim 12, D1 discloses allocating a majority of the resources at the local scheduler for secondary allocation by the local scheduler, and holding back resources at the local scheduler for priority users, and holding back additional resources at the local scheduler for cell edge users (Referring to Figures 5A, 5B, 6 and 7, device L may resolve the conflict by determining one or more device rankings for the sub-channels in question (allocating a majority of resources at the local scheduler, note the term “for” implies intended-use and as such is not given patentable weight) and providing feedback to the devices that are in conflict (without changing a channel or frequency).  See paragraph 0055.)

Regarding claim 13, D1 discloses sending, from the global scheduler, a new set of hash values to provide scheduling hints and to invalidate the prior-transmitted set of hash values (Referring to Figures 5A, 5B, 6 and 7, device L may resolve the conflict by determining one or more device rankings for the sub-channels in question (the process being repeated, thereby, equivalent to a new set) and providing feedback to the devices that are in conflict (equivalent hints and invalidation as a new set is equivalent to hints and invalidation).  See paragraph 0055.)

Regarding claim 14, D1 discloses periodically updating the allocated resources and repeatedly sending the set of hash values at intervals (Referring to Figures 5A, 5B, 6 and 7, device L may resolve the conflict by determining one or more device rankings for the sub-channels in question (the process being repeated, thereby, equivalent to periodically at intervals, as the intervals are unspecified by the claim) and providing feedback to the devices that are in conflict.  See paragraph 0055.)

Regarding claim 15, D1 discloses receiving, from the local scheduler, requests for resources; allocating, at the global scheduler, the requested resources; and sending, from the global scheduler, a set of hash values reflecting the requested resources to the local scheduler (Referring to Figures 5A, 5B, 6 and 7, by applying a hash function one or more times to a list of devices in the one-hop neighborhood 710, a ranking 712 for a sub-channel may be determined based upon requests for allocating.  See paragraphs 0050 and 0056.)

Regarding claim 16, D1 discloses receiving, from the local scheduler, requests for resources; and coordinating, at the global scheduler, resource requests from a second local scheduler to prevent the second local scheduler from using the resources requested by the local scheduler (Referring to Figures 5A, 5B, 6 and 7, device L (global scheduler) may resolve the conflict by determining one or more device rankings (resource requests, the devices comprising equivalent first and second local schedulers) for the sub-channels in question (resources for secondary allocation by the local scheduler) and providing feedback to the devices that are in conflict (prevent second local scheduler form using the resources requested by the local scheduler).  See paragraphs 0055 and 0056.)

Regarding claim 20, D1 discloses the base station further comprising an ad-hoc cellular base station (Referring to Figure 3, ad-hoc network.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Navalekar et al. (US 2015/0098385 A1), hereinafter referred to as D2.
Regarding claim 18, D1 does not disclose the base station, the base station further comprising a Long Term Evolution (LTE) eNodeB for providing access to a user equipment (UE) in an LTE radio access network (RAN), the base station further comprising a local scheduler for secondarily allocating resources according to instructions from the coordinating gateway, and a communications module for forwarding UE measurement reports and base station automatic neighbor relations (ANR.) information to the coordinating gateway (Note, the limitations following the term "for" are considered intended-use limitations and not afforded patentable weight).
D2 teaches a multicast and broadcast service over a mesh network, which comprises an eNodeB, or a multi-radio access technology node (multi-RAT) node, instead of at a cloud coordination server.  The cloud coordination server may be known as a LTE access controller.  The functions of the cloud coordination server may be broken up and spread across multiple network nodes, or multiple software or hardware modules within the same network node, and may be physically located in a single location, or multiple locations.  The network node may be in the data path located between the radio access network (RAN) and the core network, in some embodiments, or may be located at another location in the network.  See paragraph 0100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the eNodeB of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply with the well-known LTE standard.

Regarding claim 19, D1 does not disclose multi-radio access technology (multi-RAT) functionality, the multi-RAT functionality comprising 3G and Wi-Fi functionality.
D2 teaches a multicast and broadcast service over a mesh network, which comprises an eNodeB, or a multi-radio access technology node (multi-RAT) node, instead of at a cloud coordination server.  The cloud coordination server may be known as a LTE access controller.  The functions of the cloud coordination server may be broken up and spread across multiple network nodes, or multiple software or hardware modules within the same network node, and may be physically located in a single location, or multiple locations.  The network node may be in the data path located between the radio access network (RAN) and the core network, in some embodiments, or may be located at another location in the network.  See paragraph 0100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the eNodeB of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply with the well-known LTE standard.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11432314 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application claim
Patent claim
1. A method, comprising: receiving, from a local scheduler in a first radio access network, access network information at a global scheduler; accessing information regarding a second radio access network allocating, at the global scheduler, resources for secondary allocation by the local scheduler; applying a hash function to map the allocated resources for secondary allocation to a set of hash values; and sending, from the global scheduler, the set of hash values to the local scheduler.











2. The method of claim 1, wherein the local scheduler is located at a Long Term Evolution (LTE) eNodeB and wherein the global scheduler is located at a core network gateway.


3. The method of claim 1, wherein the local scheduler is located at an ad-hoc multi-radio access technology (multi-RAT) base station, and wherein the global scheduler is located at a radio access network (RAN) gateway node positioned between the ad-hoc multi-RAT base station and an operator core network, and wherein the first radio access network is a cell.

4. The method of claim 1, wherein the hash function is one of modulus, cyclic redundancy check, MD5, SHAl, or SHA-256.

5. The method of claim 1, wherein the set of hash values further comprises scheduling hints, access lists, exclusion lists, or handover predictions for the local scheduler.

6. The method of claim 1, further comprising accessing information regarding a plurality of radio access networks coupled to one or more core networks.

7. The method of claim 1, wherein the access network information further comprises channel usage information, signal strength information, interference information, or neighbor status information.

8. The method of claim 1, wherein the access network information further comprises user equipment (UE) measurement reports for a UE attached to the first radio access network.

10. The method of claim 1, further comprising resolving contention between the local scheduler and a second local scheduler regarding resources to be secondarily allocated at either the local scheduler or the second local scheduler.

11. The method of claim 1, further comprising sending, from the global scheduler, a single hash value to multiple base stations to permit a user equipment (UE) to be handed over without changing a channel or frequency.

12. The method of claim 1, further comprising allocating a majority of the resources at the local scheduler for secondary allocation by the local scheduler, and holding back resources at the local scheduler for priority users, and holding back additional resources at the local scheduler for cell edge users.

13. The method of claim 1, further comprising sending, from the global scheduler, a new set of hash values to provide scheduling hints and to invalidate the prior-transmitted set of hash values.

14. The method of claim 1, further comprising periodically updating the allocated resources and repeatedly sending the set of hash values at intervals.

15. The method of claim 1, further comprising receiving, from the local scheduler, requests for resources; allocating, at the global scheduler, the requested resources; and sending, from the global scheduler, a set of hash values reflecting the requested resources to the local scheduler.

16. The method of claim 1, further comprising receiving, from the local scheduler, requests for resources; and coordinating, at the global scheduler, resource requests from a second local scheduler to prevent the second local scheduler from using the resources requested by the local scheduler.

17. A system for allocating resources within a network, comprising: a coordinating gateway coupled to a base station and providing connectivity for the base station as a gateway to an operator core network, the base station providing access to a user equipment (UE), the coordinating gateway further comprising: a scheduling module for allocating resources to the base station; a hash function module for applying a hash function to map the allocated resources for secondary allocation by the base station to a set of hash values; and a coordination module to receive resource allocation requests from a plurality of base stations and to coordinate the received allocation requests.








18. The system of claim 17, further comprising the base station, the base station further comprising a Long Term Evolution (LTE) eNodeB for providing access to a user equipment (UE) in an LTE radio access network (RAN), the base station further comprising a local scheduler for secondarily allocating resources according to instructions from the coordinating gateway, and a communications module for forwarding UE measurement reports and base station automatic neighbor relations (ANR) information to the coordinating gateway.

19. The system of claim 18, the base station further comprising multi-radio access technology (multi-RAT) functionality, the multi-RAT functionality comprising 3G and Wi-Fi functionality.

20. The system of claim 18, the base station further comprising an ad-hoc cellular base station.
1. A method, comprising: receiving, from a local scheduler of a base station in a first radio access network, access network information at a global scheduler of a coordinating gateway, wherein the first radio access network is a 5G radio access network, and wherein the coordinating gateway performs a subset of Radio Frequency (RF) chain processing of the base station; accessing information regarding a second radio access network; allocating, at the global scheduler, resources for secondary allocation by the local scheduler; applying a hash function to map the allocated resources for secondary allocation to a set of hash values; sending, from the global scheduler, the set of hash values to the local scheduler; and sending, from the global scheduler, a single hash value to multiple base stations, and using the single hash value when performing handover of a user equipment (UE) without changing a channel or frequency.

2. The method of claim 1, wherein the local scheduler is located at a Long Term Evolution (LTE) eNodeB and wherein the global scheduler is located at a core network gateway, wherein the core network is a 5G core network.

3. The method of claim 1, wherein the local scheduler is located at an ad-hoc multi-radio access technology (multi-RAT) base station, and wherein the global scheduler is located at a radio access network (RAN) gateway node positioned between the ad-hoc multi-RAT base station and an operator core network, and wherein the first radio access network is a cell, wherein the multi-RAT base station supports a 5G RAT.

4. The method of claim 1, wherein the hash function is one of modulus, cyclic redundancy check, MD5, SHA1, or SHA-256.

5. The method of claim 1, wherein the set of hash values further comprises scheduling hints, access lists, exclusion lists, or handover predictions for the local scheduler.

6. The method of claim 1, further comprising accessing information regarding a plurality of radio access networks coupled to one or more core networks.

7. The method of claim 1, wherein the access network information further comprises channel usage information, signal strength information, interference information, or neighbor status information.

8. The method of claim 1, wherein the access network information further comprises user equipment (UE) measurement reports for a UE attached to the first radio access network.

9. The method of claim 1, further comprising resolving contention between the local scheduler and a second local scheduler regarding resources to be secondarily allocated at either the local scheduler or the second local scheduler.

10. The method of claim 1, further comprising sending, from the global scheduler, a single hash value to multiple base stations to permit a user equipment (UE) to be handed over without changing a channel or frequency.

11. The method of claim 1, further comprising allocating a majority of the resources at the local scheduler for secondary allocation by the local scheduler, and holding back resources at the local scheduler for priority users, and holding back additional resources at the local scheduler for cell edge users.

12. The method of claim 1, further comprising sending, from the global scheduler, a new set of hash values to provide scheduling hints and to invalidate the prior-transmitted set of hash values.

13. The method of claim 1, further comprising periodically updating the allocated resources and repeatedly sending the set of hash values at intervals.

14. The method of claim 1, further comprising receiving, from the local scheduler, requests for resources; allocating, at the global scheduler, the requested resources; and sending, from the global scheduler, a set of hash values reflecting the requested resources to the local scheduler.

15. The method of claim 1, further comprising receiving, from the local scheduler, requests for resources; and coordinating, at the global scheduler, resource requests from a second local scheduler to prevent the second local scheduler from using the resources requested by the local scheduler.

16. A system for allocating resources within a 5G network, comprising: a coordinating gateway coupled to a base station and providing connectivity for the base station as a gateway to an operator core network, the base station providing access to a user equipment (UE), the coordinating gateway further comprising: a scheduling module for allocating resources to the base station; a hash function module for applying a hash function to map the allocated resources for secondary allocation by the base station to a set of hash values; and a coordination module to receive resource allocation requests from a plurality of base stations and to coordinate the received allocation requests, and wherein the coordinating scheduler performs a subset of Radio Frequency (RF) chain processing of the base station; and wherein the global scheduler sends a single hash value to multiple base stations which use the single hash value when performing handover of a user equipment (UE) without changing a channel or frequency.

17. The system of claim 16, further comprising the base station, the base station further comprising a Long Term Evolution (LTE) eNodeB for providing access to a user equipment (UE) in an LTE radio access network (RAN), the base station further comprising a local scheduler for secondarily allocating resources according to instructions from the coordinating gateway, and a communications module for forwarding UE measurement reports and base station automatic neighbor relations (ANR) information to the coordinating gateway.

18. The system of claim 17, the base station further comprising multi-radio access technology (multi-RAT) functionality, the multi-RAT functionality comprising 5G functionality.

19. The system of claim 17, the base station further comprising an ad-hoc cellular base station.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11122559 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application claim
Patent claim
1. A method, comprising: receiving, from a local scheduler in a first radio access network, access network information at a global scheduler; accessing information regarding a second radio access network allocating, at the global scheduler, resources for secondary allocation by the local scheduler; applying a hash function to map the allocated resources for secondary allocation to a set of hash values; and sending, from the global scheduler, the set of hash values to the local scheduler.























2. The method of claim 1, wherein the local scheduler is located at a Long Term Evolution (LTE) eNodeB and wherein the global scheduler is located at a core network gateway.

3. The method of claim 1, wherein the local scheduler is located at an ad-hoc multi-radio access technology (multi-RAT) base station, and wherein the global scheduler is located at a radio access network (RAN) gateway node positioned between the ad-hoc multi-RAT base station and an operator core network, and wherein the first radio access network is a cell.


4. The method of claim 1, wherein the hash function is one of modulus, cyclic redundancy check, MD5, SHAl, or SHA-256.

5. The method of claim 1, wherein the set of hash values further comprises scheduling hints, access lists, exclusion lists, or handover predictions for the local scheduler.

6. The method of claim 1, further comprising accessing information regarding a plurality of radio access networks coupled to one or more core networks.

7. The method of claim 1, wherein the access network information further comprises channel usage information, signal strength information, interference information, or neighbor status information.

8. The method of claim 1, wherein the access network information further comprises user equipment (UE) measurement reports for a UE attached to the first radio access network.

9. The method of claim 1, wherein the access network information further comprises automatic neighbor relation lists from base stations in the first radio access network.

10. The method of claim 1, further comprising resolving contention between the local scheduler and a second local scheduler regarding resources to be secondarily allocated at either the local scheduler or the second local scheduler.

11. The method of claim 1, further comprising sending, from the global scheduler, a single hash value to multiple base stations to permit a user equipment (UE) to be handed over without changing a channel or frequency.

12. The method of claim 1, further comprising allocating a majority of the resources at the local scheduler for secondary allocation by the local scheduler, and holding back resources at the local scheduler for priority users, and holding back additional resources at the local scheduler for cell edge users.

13. The method of claim 1, further comprising sending, from the global scheduler, a new set of hash values to provide scheduling hints and to invalidate the prior-transmitted set of hash values.

14. The method of claim 1, further comprising periodically updating the allocated resources and repeatedly sending the set of hash values at intervals.

15. The method of claim 1, further comprising receiving, from the local scheduler, requests for resources; allocating, at the global scheduler, the requested resources; and sending, from the global scheduler, a set of hash values reflecting the requested resources to the local scheduler.

16. The method of claim 1, further comprising receiving, from the local scheduler, requests for resources; and coordinating, at the global scheduler, resource requests from a second local scheduler to prevent the second local scheduler from using the resources requested by the local scheduler.






17. A system for allocating resources within a network, comprising: a coordinating gateway coupled to a base station and providing connectivity for the base station as a gateway to an operator core network, the base station providing access to a user equipment (UE), the coordinating gateway further comprising: a scheduling module for allocating resources to the base station; a hash function module for applying a hash function to map the allocated resources for secondary allocation by the base station to a set of hash values; and a coordination module to receive resource allocation requests from a plurality of base stations and to coordinate the received allocation requests.




























18. The system of claim 17, further comprising the base station, the base station further comprising a Long Term Evolution (LTE) eNodeB for providing access to a user equipment (UE) in an LTE radio access network (RAN), the base station further comprising a local scheduler for secondarily allocating resources according to instructions from the coordinating gateway, and a communications module for forwarding UE measurement reports and base station automatic neighbor relations (ANR) information to the coordinating gateway.

19. The system of claim 18, the base station further comprising multi-radio access technology (multi-RAT) functionality, the multi-RAT functionality comprising 3G and Wi-Fi functionality.

20. The system of claim 18, the base station further comprising an ad-hoc cellular base station.
1. A method, comprising: receiving, from a local scheduler at a first radio access network (RAN), access network information at a global scheduler the access network information including at least one of channel usage information, signal strength information, interference information, and neighbor status information; accessing information regarding a second RAN, the information regarding a second RAN including information regarding a plurality of radio access networks coupled to one or more core networks, the second RAN being a neighbor of the first RAN or a neighbor of a neighbor of the first RAN; allocating, at the global scheduler, based on the information regarding the second RAN, a set of resources for local allocation by the local scheduler; applying, by the local scheduler, a hash function on the allocated set of resources for local allocation to map the set of resources for local allocation to a set of hash values that enable identification of the set of resources for local allocation by the local scheduler at the first RAN and by a second local scheduler at the second RAN; and sending, from the global scheduler, the set of hash values to the first RAN and scheduling use of resource blocks by the local scheduler wherein the set of hash values comprise scheduling hints, access lists for allowing traffic based on a set of rules, exclusion lists for blocking traffic based on a set of rules, or handover predictions for the local scheduler.

2. The method of claim 1, wherein the local scheduler is located at a Long Term Evolution (LTE) eNodeB and wherein the global scheduler is located at a core network gateway.

3. The method of claim 1, wherein the local scheduler is located at an ad-hoc multi-radio access technology (multi-RAT) base station, and wherein the global scheduler is located at a radio access network (RAN) gateway node positioned between the ad-hoc multi-RAT base station and an operator core network, and wherein the first radio access network is a cell.

4. The method of claim 1, wherein the hash function is one of modulus, cyclic redundancy check, MD5, SHA1, or SHA-256.

See claim 1.




5. The method of claim 1, further comprising accessing information regarding a plurality of radio access networks coupled to one or more core networks.

6. The method of claim 1, wherein the access network information further comprises channel usage information, signal strength information, interference information, or neighbor status information.

7. The method of claim 1, wherein the access network information further comprises user equipment (UE) measurement reports for a UE attached to the first radio access network.

8. The method of claim 1, wherein the access network information further comprises automatic neighbor relation lists from base stations in the first radio access network.

9. The method of claim 1, further comprising resolving contention between the local scheduler and the second local scheduler regarding resources to be secondarily allocated at either the local scheduler or the second local scheduler.

10. The method of claim 1, further comprising sending, from the global scheduler, a single hash value to multiple base stations to permit a user equipment (UE) to be handed over without changing a channel or frequency.

11. The method of claim 1, further comprising allocating a majority of the resources at the local scheduler for local allocation by the local scheduler, and holding back resources at the local scheduler for priority users, and holding back additional resources at the local scheduler for cell edge users.

12. The method of claim 1, further comprising sending, from the global scheduler, a new set of hash values to provide scheduling hints and to invalidate the prior-transmitted set of hash values.

13. The method of claim 1, further comprising periodically updating the allocated resources and repeatedly sending the set of hash values at intervals.

14. The method of claim 1, further comprising receiving, from the local scheduler, requests for resources; allocating, at the global scheduler, the requested resources; and sending, from the global scheduler, a set of hash values reflecting the requested resources to the local scheduler.

15. The method of claim 1, further comprising receiving, from the local scheduler and at the global scheduler, requests for resources; sending, from the global scheduler and to the second local scheduler, a second set of hash values reflecting the requests for resources; and determining, at the second local scheduler and using the second set of hash values, that the requested resources are not available, thereby to prevent the second local scheduler from using the resources requested by the local scheduler.

16. A system for allocating resources within a network, comprising: a coordinating gateway coupled to a first base station and providing connectivity for the base station as a gateway to an operator core network, the base station providing access to a user equipment (UE), the coordinating gateway further comprising: a scheduling module for allocating a first set of resources to the base station; a hash function module for applying a hash function to map the first set of resources for local allocation by the base station to a set of hash values; and a coordination module to receive resource allocation requests from a plurality of base stations and to coordinate the received allocation requests, the coordination module further configured to access information regarding a second radio access network (RAN), the information regarding a second RAN including information regarding a plurality of radio access networks coupled to one or more core networks, the second RAN being a neighbor of the first RAN or a neighbor of a neighbor of the first RAN; the scheduling module further configured to allocate, based on the information regarding a second base station, a set of resources for local allocation by the local scheduler; and the hash function module further configured to apply a hash function on the first set of resources to map the allocated set of resources to a set of hash values that enable identification of the first set of resources for local allocation by the local scheduler at the first RAN and by a second local scheduler at the second RAN, the set of hash values to be sent to the first RAN to be used at the local scheduler to schedule use of resource blocks, wherein the set of hash values includes scheduling hints, access lists for allowing traffic based on a set of rules, exclusion lists for blocking traffic based on a set of rules, or handover predictions for the local scheduler.

17. The system of claim 16, further comprising the base station, the base station further comprising a Long Term Evolution (LTE) eNodeB for providing access to a user equipment (UE) in an LTE radio access network (RAN), the base station further comprising a local scheduler for secondarily allocating resources according to instructions from the coordinating gateway, and a communications module for forwarding UE measurement reports and base station automatic neighbor relations (ANR) information to the coordinating gateway.

18. The system of claim 17, the base station further comprising multi-radio access technology (multi-RAT) functionality, the multi-RAT functionality comprising 3G and Wi-Fi functionality.

19. The system of claim 17, the base station further comprising an ad-hoc cellular base station.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferrante et al. (US 2020/0304179 A1) - A mmH mesh node may receive a control signal which includes a total number of available control slots. The mesh node may determine the number of iterations of a resource scheduling mechanism that can be made during the time period of all available control slots, based on the number of neighbor nodes for the mesh node.
Roy et al. (US 2016/0029403 A1) - mesh network communication by a millimeter wave base stations (mBs) or WTRUs as nodes of a directional mesh network with other nodes of the directional mesh network.
Nama et al. (US 20140213269 A1) -  LTE E-RAN employs a hierarchical architecture and includes a services node that provides connectivity between the radio nodes in the RAN and a core network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462